


115 HR 3552 IH: Cady Housh and Jason Flatt Teen Suicide Prevention Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3552
IN THE HOUSE OF REPRESENTATIVES

July 28, 2017
Mr. Cleaver (for himself and Mr. Yoder) introduced the following bill; which was referred to the Committee on Education and the Workforce

A BILL
To amend the Elementary and Secondary Education Act of 1965 to require that teachers, principals, counselors, and other school leaders receive youth suicide awareness and prevention training.

 
1.Short titleThis Act may be cited as the Cady Housh and Jason Flatt Teen Suicide Prevention Act of 2017. 2.FindingsCongress finds the following: 
(1)Since 2010, suicide has been the second leading cause of death for young people ages 10–24 with more than 100 young people lost each week. (2)According to the 2013 Centers for Disease Control and Prevention Youth Risk Behaviors Survey, 17 percent of high school students reported seriously considering suicide during the last year of high school and about 8 percent of high school students attempt suicide during that period. 
(3)80 percent of students show warning signs before attempting suicide.  3.Suicide awareness and prevention training (a)In generalSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following: 
 
8549D.Suicide awareness and prevention training 
(a)In generalEach State receiving funds under this Act shall establish and implement a statewide policy that school leaders, counselors, teachers, paraprofessionals, and other staff shall complete at least one hour of youth suicide awareness and prevention training each school year. (b)Youth suicide awareness and prevention training definedIn this section, the term youth suicide awareness and prevention training includes self or in-person review of materials— 
(1)the State determines appropriate; and (2)that include— 
(A)the warning signs of, and elevate risk factors for, suicide; (B)suggested responses to such warning signs; and 
(C)further suicide awareness and prevention resources. (c)Rule of constructionNothing in this section shall be construed to preempt any State law to the extent that such State law imposes a more extensive requirement for youth suicide awareness and prevention training in such State.. 
(b)Sense of CongressIt is the sense of Congress that— (1)youth suicide awareness and prevention training materials should be available to all school teachers, principals, and other school leaders;  
(2)each local educational agency should adopt a policy with respect to youth suicide awareness and prevention; and (3)the Secretary of Education should collaborate with the Secretary of Health and Human Services to publically display and distribute information and resources on teen suicide prevention.  

